           Case 4:14-cv-02543-CKJ Document 194 Filed 04/03/19 Page 1 of 3




 1   Michelle R. Saavedra
     Renee J. Waters
 2   Principal Assistant City Attorneys for
     MICHAEL G. RANKIN
     City Attorney
 3   P.O. Box 27210
     Tucson, AZ 85726-7210
 4   Michelle.Saavedra@tucsonaz.gov
     State Bar No. 25728
 5   Renee.Waters@tucsonaz.gov
     State Bar Computer No. 031691
     Telephone: (520) 791-4221
 6   Fax: (520) 623-9803
     Attorneys for Defendant City of Tucson
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                            DISTRICT OF ARIZONA
10
     Carrie Ferrara Clark,                                  No. 4:14-CV-02543-TUC-CKJ
11
                        Plaintiff,                          STIPULATION REGARDING
12   vs.                                                   WITNESSES AND TESTIMONY
13
                                                               (Hon. Cindy Jorgenson)
14   City of Tucson,
15
                        Defendant.
16

17            The parties, by and through counsel undersigned, hereby stipulate to the following:
18                                            STIPULATION OF FACT1
19            Mary McDonald, a contract employee who works in Fire Central, encountered
20   Plaintiff in the parking garage underneath Fire Central one day in August, 2014. Ms.
21   McDonald knew Plaintiff and recognized her when Ms. McDonald saw Plaintiff sitting
22   alone in a car, crying and eating her lunch. Ms. McDonald asked Plaintiff whether she was
23   okay. Ms. McDonald does not know or recall why Plaintiff was crying or what, if
24   anything, Plaintiff told her that day.
25                            STIPULATION REGARDING COMPARATORS2
26   1
       This is a stipulation of fact offered in lieu of live witness testimony and may be read to
     the jury.
27   2
       This stipulation is for the benefit of the Court and the parties and may not be read to the
     jury.
28
                                                    1
        Case 4:14-cv-02543-CKJ Document 194 Filed 04/03/19 Page 2 of 3




 1            The parties have conferred and hereby stipulate that inquiry into the details of the
 2   three “comparators” criminal matters are not appropriate. The three comparators are Brad
 3   DeCastro, John Valenzuela, and Josue Camarena.
 4            The following details are potentially relevant and the parties agree that testimony
 5   limited to the following is appropriate.        Messrs. DeCastro and Camarena were both
 6   arrested for DUI. As a result, their driving privileges were temporarily revoked. The
 7   parties agree that Defendant’s actions regarding their employment as a result of the arrest
 8   and conviction (if any), are relevant and material. Mr. Valenzuela was arrested. The
 9   parties agree that the nature of his arrest, however, is more prejudicial than probative. The
10   parties agree that Defendant’s actions regarding Mr. Valenzuela’s employment as a result
11   of the arrest is relevant and material. The process by which the three “comparators” were
12   re-assigned is relevant.
13            The parties further stipulate that the following details are not relevant: the nature of
14   Mr. Valenzuela’s arrest(s) and the circumstances underlying Messrs. DeCastro’s and
15   Camerena’s DUI arrests.
16            If counsel for either party intends to ask about details not specifically identified here
17   as being relevant, s/he will first address his/her intention to go into those details with
18   opposing counsel and the court and not ask about those details until granted permission to
19   do so.
20   DATED April 3, 2019.                                DATED April 3, 2019.
21
     MICHAEL G. RANKIN                                   JACOBSON LAW FIRM
22   City Attorney
23   By       s/ Renee J. Waters                         By      s/ Jeffrey H. Jacobson
24            Michelle R. Saavedra                               Jeffrey H. Jacobson
              Renee J. Waters                                    Attorney for Plaintiff
25            Principal Assistant City Attorneys
26
27

28
                                                 2
       Case 4:14-cv-02543-CKJ Document 194 Filed 04/03/19 Page 3 of 3




 1                              CERTIFICATE OF SERVICE

 2         I hereby certify that on April 3, 2019, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECR System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECR registrants:
 4
     Jeffrey H. Jacobson
 5   JACOBSON LAW FIRM
     2730 East Broadway Blvd., Suite 160
 6
     Tucson, AZ 85716
 7          Attorney for Plaintiff
 8   By E. Acosta/bys
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                            3
